BROSKY, Judge,
dissenting:
I dissent.
The majority has reached its decision largely based upon its interpretation of the facts with regard to the respective heights of the appellant and his alleged codefendant. I would hold that the police had more than adequate information concerning the height of defendants. The appellant was shorter than his companion. Clearly, in the eyes of an onlooker, the appellant would be short in contrast to the other man. Such descriptions by a layman must be viewed in relation to the defendants and not to the population generally. The police also knew that the shorter of the two men had a lighter complexion than the taller and that he was wearing a blue coat. The taller man was identified as having a darker complexion. The record discloses that these facts existed.
Finally, the lower court determined the police possessed sufficient information because they were notified that they would find these men at or near 1745 North Sydenham Street. They in fact discovered the appellant near the address at which he was described to have been.
The information by the police was greater than that in Commonwealth v. Sams, 465 Pa. 323, 350 A.2d 788 (1976) where police knew only that a black youth who was allegedly involved in a gang fight and stabbing was running from the incident. Certainly there could have been numerous youths running in the neighborhood of the incident who were either fleeing it in fear of what happened there or running for any number of other reasons. Ours is a situation unlike that in Commonwealth v. Nelson, 488 Pa. 148, 411 A.2d 740 (1980) where a man who very generally fit a description of an alleged rapist was apprehended in the neighborhood of the rape twenty minutes after the police had been alerted. Here the apprehension occurred shortly after the informant’s report was received by the arresting officers.
*600Finally, I am also aware of our Supreme Court’s decision in Commonwealth v. Jackson, 459 Pa. 669, 331 A.2d 189 (1975) but believe the facts therein are clearly distinguishable. There the police were given a description of two males in dark clothing, 5'6" to 5'8" in height, with medium builds, medium to dark complexions and semi-bush haireuts[,]” who had allegedly committed a crime. Id., 459 Pa. at 672, 331 A.2d at 190. However, the informant’s information in the instant case distinguished the men by height and clothing and tied them to a specific location. In my view, the police were given more information in the instant case.
I recognize that our decision today is basically one requiring this court to draw a line indicating where police possess sufficient information to have probable cause to arrest an individual. My disagreement with the majority comes solely with regard to the position at which we are to draw that line. I would hold that the police had sufficient information on which to have probable cause to make an arrest.
I would, therefore, affirm the decision of the lower court.